DENY; and Opinion Filed December 11, 2017.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00364-CV

                      IN RE JOEL CHRISTOPHER BARTON, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 219-50662-07

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                  Opinion by Justice Boatright
       In this original proceeding, relator Joel Christopher Barton seeks review of an order finding

Barton in criminal contempt for violations of a divorce decree and order in a suit affecting the

parent-child relationship. We deny the petition as moot because we find the parties have entered

an enforceable Rule 11 agreement that provides Barton with the relief requested in this proceeding

and resolves the issues raised.

       The trial court’s contempt order found Barton in criminal contempt for seventy-five

violations of an amended order, including failure to pay $5,286.74 in medical expenses, failure to

pay $1,346.23 in cell phones charges, violating the possession order by failing to provide proper

travel notice and information, and failing to provide change of address and change of employment

information. The trial court ordered Barton to pay $37,500 in fines, sentenced Barton to 179 days

incarceration per violation to be served concurrently, suspended commitment, and placed Barton

on community supervision. In this original proceeding, Barton contends the contempt order is void
and should be vacated. He asks this Court to grant the petition for writ of mandamus and issue a

writ directing the trial court to vacate the contempt order.

       After Barton filed this proceeding, the parties agreed to settle the case. An agreement to

settle a case is enforceable by the trial court if it complies with Rule 11 of the Texas Rules of Civil

Procedure. Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995). ). To comply with Rule 11, the

agreement must be either: (1) in writing, signed, and filed with the papers as part of the record; or

(2) made in open court and entered of record. TEX. R. CIV. P. 11. The parties read their agreement

into the record before an associate judge and attested under oath that they agreed to the matters set

out in the record. A valid Rule 11 agreement must contain all essential terms of the agreement and

must be complete in every material detail. Padilla, 907 S.W.2d at 460. The parties agreed to make

the criminal contempt orders and punishments void, and Barton agreed to pay the disputed

expenses. The parties’ agreement, therefore, constitutes a valid and enforceable Rule 11

agreement.

       The agreement renders this proceeding moot because the agreement addresses and resolves

the complaints Barton raises here and provides him the relief he requests from this Court. Although

the trial court has not rendered a judgment vacating the contempt order, it has no authority to

render judgment which does not fall strictly within the terms of the agreement dictated into the

record by the parties themselves. Stadil v. Stadil, No. 05-93-00303-CV, 1994 WL 469321, at *2

(Tex. App.—Dallas Aug. 31, 1994, no writ). The agreement states that the parties have agreed to

deem the contempt order void, and the trial court has a ministerial duty to strictly enforce that

agreement.




                                                 –2–
      Accordingly, we deny the petition as moot in light of the parties’ valid and enforceable

Rule 11 agreement.




                                               /Jason Boatright/
                                               JASON BOATRIGHT
                                               JUSTICE




170364F.P05




                                            –3–